DETAILED ACTION
Drawings
The drawings filed November 9, 2021 are objected to under 37 CFR 1.83(a) because they fail to show how the input pulse signal from the control board 1 is inputted to both gates G of Q1 and Q2 via the temperature correction circuit 20 (shown in Applicant’s replacement Figures 2, 7 and 9) as described in Applicant’s remarks dated November 9, 2021. Applicant asserts that the input pulse signal is sent through the temperature control circuit 20 instead of directly to the gate of nMOSFET Q1 at node b. However, Figures 3 and 5, which show the details of temperature correction circuit 20, do not show a separate input for the input pulse signal. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the temperature correction circuit lowers a gate voltage of the N-channel MOSFET and a gate voltage of the P-channel MOSFET as ambient temperature rises to reduce a delay difference in each of a turn-on delay time of the N-channel MOSFET and the P-channel MOSFET.” Examiner notes that Applicant’s 
Therefore, it is unclear how the temperature correction circuit lowers a gate voltage of the N-channel MOSFET and a gate voltage of the P-channel MOSFET when the input pulse signal is not connected to the temperature correction circuit.
For the purposes of examination, the claims have been interpreted in light of the originally filed Figures 2, 7 and 9.
Claims 2-4 are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaya et al. (U.S. Patent Application Publication 2019/0326887 cited in the Information Disclosure Statement filed March 9, 2021, hereafter Kaya) in view of Gerna et al. (U.S. Patent 8,963,621, hereafter Gerna).
Claim 1: Kaya teaches a gate drive circuit (Figures 1-3) comprising: 

5a temperature correction circuit (Figures 2 and 3 for each MOSFET S10 and S12) that is connected between the N-channel MOSFET and the P-channel MOSFET (each circuit of Figures 2 and 3 are connected to the PWM INPUT and the gates of S10 and S12), 
wherein 
the temperature correction circuit lowers a gate voltage of the N-channel MOSFET and a gate voltage of the P-channel MOSFET as 10ambient temperature rises (via Q31 and Q32; Figure 3) to reduce a delay difference in each of a turn-on delay time of the N-channel MOSFET and the P-channel MOSFET ([0033] where the power switching delay circuits 141 and 142 are configured to delay a PWM signal in response to a respective local temperature delta reference signal). 
Kaya does not specifically teach a threshold V(thL) at a time when the N-channel MOSFET or the P-channel MOSFET is turned on at low temperature differs from a threshold (V(thH)) at a time when the N-channel MOSFET or the P-channel MOSFET is turned on at high temperature.
Gerna teaches a threshold V(thL) at a time when the N-channel MOSFET or the P-channel MOSFET is turned on at low temperature differs from a threshold (V(thH)) at a time when the N-channel MOSFET or the P-channel MOSFET is turned on at high 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the threshold voltages taught by Gerna in the circuit of Kaya to adjust for variations in temperature and process corners (column 4 lines 11-13).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaya in view Gerna and further in view of Ferro (U.S. Patent 7,800,430).
Claim 2: Kaya and Gerna teach the limitations of claim 1 above. Kaya and Gerna do not specifically teach that the temperature correction circuit includes a transistor and a thermistor circuit. 
Ferro teaches a temperature correction circuit (Figure 1) including a transistor (Q1) and a thermistor circuit (NTC1, NTC2, R1, R2), 15wherein a gate terminal of the N-channel MOSFET and a gate terminal of the P-channel MOSFET are connected between a collector and an emitter of the transistor (at V1 and 10), and the thermistor circuit includes a thermistor element (NTC2) connected 20between a base and the emitter of the transistor (Q1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature correction circuit taught by 
  
Claim 3: The combined circuit further teaches that the thermistor circuit (NTC1, NTC2, R1, R2; Figure 1 of Ferro) is constituted by a first resistor (R2) and a second resistor (R1) that are connected in series to each other, and 25the thermistor element (NTC2) connected in parallel to the second resistor (shown in Figure 1 of Ferro).  

Claim 4: The combined circuit teach the limitations of claim 3 above. The combined circuit does not specifically teach the characteristics of the first and second resistors and thermistor. However, the selection of the first resistor and the second resistor of the thermistor circuit, and characteristics of the thermistor are set such that 12the gate voltage has a value substantially twice gate voltage thresholds of the N-channel MOSFET and the P-channel MOSFET would have been chosen to ensure an optimal performance of the circuit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the first resistor and the second resistor of the thermistor circuit, and characteristics of the thermistor are set such that 12the gate voltage has a value substantially twice gate voltage thresholds of the N-channel MOSFET and the P-channel MOSFET when employing the temperature correction circuit of Ferro to maximize the overall performance of the temperature correction circuit. Furthermore, such a provision of selecting a specific resistor and thermistor characteristic involves only routine design expedient.

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant asserts that Kaya does not teach an N-channel MOSFET and a P-channel MOSFET that are connected in a push-pull manner because switches S10 and S14 are connected in parallel. Examiner notes that the rejection above cites “an N-channel MOSFET (S12) and a P-channel MOSFET (S10) that are connected in a push-pull manner (shown in Figure 1).”
Applicant further asserts that Kaya does not teach that the adjustment of gate voltages of the N-channel MOSFET and the P-channel MOSFET as ambient temperature rises may be utilized to reduce a delay difference in each of the turn-on delay time of the N-channel MOSFET and the P-channel MOSFET. Examiner respectfully disagrees. Kaya teaches the temperature correction circuit lowers a gate voltage of the N-channel MOSFET and a gate voltage of the P-channel MOSFET as 10ambient temperature rises (via Q31 and Q32; Figure 3) to reduce a delay difference in each of a turn-on delay time of the N-channel MOSFET and the P-channel MOSFET ([0033] where the power switching delay circuits 141 and 142 are configured to delay a PWM signal in response to a respective local temperature delta reference signal).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849